z
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Response to Amendment / Arguments 
	Double Patenting: the rejections are maintained, as Applicant is respectfully choosing to not consider filing a Terminal Disclaimer until further along in prosecution. 
103 Rejections. Applicant’s arguments with respect to the amended independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7, 9-12, 14 and 15 of U.S. Patent No. 11,107,290. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are encompassed by claims of the issued patent, per the table below.



U.S. Application 17/363,678
U.S. Patent No. 11,107,290
Claim 1
Claim 1
Claim 2 
Claim 2
Claim 3
Claim 1
Claim 4
Claim 4
Claim 5
Claim 1
Claim 6
Claim 5
Claim 7
Claim 5 
Claim 8
Claim 6 
Claim 9
Claim 7
Claim 10
Claim 6
Claim 11
Claim 9 
Claim 12
Claim 6 
Claim 13 
Claim 10
Claim 14
Claim  10
Claim 15
Claim 11
Claim 16
Claim 12
Claim 17 
Claim 11
Claim 18
Claim 14
Claim 19
Claim 11
Claim 20 
Claim  15


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (U.S. Patent Application Publication No. 2020/0125312 A1, cited in IDS) in view of Doidge (U.S. Patent Application Pub. No. 2020/0359070 A1), and further in view of: Chen, C., Liu, K., & Kehtarnavaz, N. (2016). Real-time human action recognition based on depth motion maps. Journal of real-time image processing, 12(1), 155-163 (“Chen”).

	Regarding claim 1: 
	Ohashi teaches: a method, comprising (claim 7), by an extended reality (XR) display device (Fig. 1: 100, extended reality display device; read in combination with Fig. 2: 200 and the description thereof in Fig. 4): 
	rendering, on one or more displays of the XR display device (Fig. 1: 100), a first sequence of frames based on image data received from an external electronic device (see e.g. description of Fig. 2: 100, 200, 300 in combination with Fig. 1, which teaches an image generating system can include an image generating apparatus 200 (external device) that sends frames/image data to the display device 100; see also paras. 42-48 re: extended reality); 
	detecting an interruption to… the image data received from the external electronic device (see e.g. claims 3, 4 and 6; and paras. 7-8, 44-50)…and 
	performing a re-warping to at least partially re-render one or more objects based on the plurality of feature points (see e.g. claims 1-4 (functions of reproduction unit and/or partial rendering) and paras. 7-8, 42-61, reproduction unit functions/processing, reverse reproduction unit and/or distortion processing. Any of this corresponds to re-warping) (see also discussion below re: feature points). 
	Regarding the remaining features of claim 1, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained:
	detecting an interruption to receipt of the image data…and 
	accessing a plurality of feature points from a depth map corresponding to the first sequence of frames, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: interruption to “receipt of” the image data, the reference of Doidge teaches that it is known to have interruptions in data transmission over, for example, wireless connections (see Background).  Doidge further teaches some methods to compensate, or otherwise address such data interruptions (e.g. Summary, claims 1-5).   Likewise, the reference of Ohashi, as mapped above, teaches some processing that can be done as a result of interruptions with respect to image data (see mapping above). Modifying the applied references, such that the processing of Ohashi, is applied to an interruption in image data, such as via a scenario that Doidge teaches with respect to transmission or receipt of image data, is all of taught, suggested and would have been obvious and predictable over the prior art. 
	Re: the accessing step, Ohashi teaches that depth information can be obtained and used for image generation (see e.g. paras. 32-33, 49-55).  This corresponds to accessing a depth map corresponding to a first sequence of frames.  Re: accessing feature points from said depth map, Chen teaches that it is known to obtain a “depth motion maps” (DMMs) from depth maps, which corresponds to a feature extraction process with reduced computational complexity (see p. 157; and Sections 3 through 5).
	Modifying the applied references, such to apply the concepts of Chen to the processes of Ohashi, in order to extract relevant information, perform feature generation from depth information, and experience dimensionality reduction and action recognition (see Chen, section 5.3.2), is taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention. See MPEP §2143(A).  
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 2:
	Ohashi further teaches: the method of claim 1, wherein the re-warping is further based on spatiotemporal data comprising pose data and predicted pose data (see e.g. para. 24-54 and 85-93, predicted position-orientation information and position-orientation info (i.e. predicted pose data and pose data) for basis of reprojection (re-warping)). 
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the applied references, in view of Ohashi, to have obtained the above. The motivation would be to use data relevant to user actions to provide an enhanced rendering experience. 


	Regarding claim 3:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the method of claim 1, wherein the plurality of feature points comprises movement and position information of the one or more objects within the first sequence of frames, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Chen teaches feature points, as mapped above in claim 1.  Re: the feature points comprising movement and position info of one or more objects as claimed, Chen further teaches that it is motion (i.e. movement and position information of one or more objects) information from depth maps that can be of interest in terms of feature extraction (see e.g. Sections 3-5).  Modifying the applied references such that the teachings of Chen are applied for data reduction/extraction from depth maps, also per Chen, to retrieve motion/position information, per Chen and also relevant to Ohashi for user movement/position (see mapping to claim 2), would have been obvious and predictable to one of ordinary skill in the art. 
	The prior art included each element recited in claim 3, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 4:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the method of claim 1, further comprising: prior to detecting the interruption to receipt of the image data received from the external electronic device, storing, on the XR display device, the plurality of feature points corresponding to the first sequence of frames as part of a background process, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Ohashi teaches that storage of data, parameters etc. is known (see e.g. para. 29).  When the interrupt step is executed (i.e. detecting the interruption), reprojection/distortion processing is performed based on the rendering to the timing of the interrupt (para. 8 and 43-48), in that the GPU gives the rendering result to the timing of the GPU interrupt.  This rendering result is performed prior to detection of the interruption, i.e. such as one caused by wireless connection interruption of data transmission, as per Doidge above (see Doidge, Background and mapping to claim 1). Modifying the applied references, such that the rendering result of Ohashi includes feature points, as per Chen, corresponding to the first sequence of frames and stored, per Ohashi, and interrupts, per Doidge, is all of taught and suggested by the prior art,  and would have been obvious and to one of ordinary skill in the art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 5:
	Ohashi further teaches: the method of claim 1, further comprising: rendering, on the one or more displays of the XR display device, a second sequence of frames corresponding to the partial re-rendering of the one or more objects (see e.g. paras. 92-101, and/or mapping to claim 1 re: reprojection and distortion.  The second sequence of frames corresponds to those rendered as part of the post-interruption processing). 
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the applied references, in view of Ohashi, to have obtained the above. The motivation would be to use data relevant to user actions to provide an enhanced rendering experience. 


	Regarding claim 6: 
	Ohashi further teaches: the method of claim 5, wherein rendering the second sequence of frames comprises rendering the second sequence of frames for a predetermined period of time (see e.g. Figs. 7-8, timing of interrupt and frames teaches the above features of claim 6.  Alternatively, by performing post-interrupt processing on that which was rendered to timing of interrupt (see mapping to claim 4 above), this also teaches features of claim 6). 
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the applied references, in view of Ohashi, to have obtained the above. The motivation would be to use data relevant to user actions and image generation to provide an enhanced rendering experience. 


	Regarding claim 7:
	Ohashi further teaches: the method of claim 5, wherein rendering the second sequence of frames comprises rendering the second sequence of frames until second image data is received from the external electronic device (see e.g. Figs. 4 and 6, in combination with para. 25, for example.  Second image data corresponds to the image display continuing, i.e. in the case of a game (see para. 25).  The rendering of the second sequence of distortion/reprojection/post-interrupt processing frames will be rendered and then the game proceeds (second image data received) from external device (Fig. 2: 200). 
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the applied references, in view of Ohashi, to have obtained the above. The motivation would be to provide enhanced user imaging experience.  


	Regarding claim 8: see also claim 1. 
	Ohashi teaches: an extended reality (XR) display device (Fig. 1: 100 in combination with paras. 42-48), comprising: one or more displays (see e.g. Fig. 1: 100 and/or Fig. 3: 32); one or more non-transitory computer-readable storage media (e.g. Fig. 3: 50 and para. 29) including instructions (see e.g. para. 36 and claim 8, program for a computer); and one or more processors coupled to the storage media (see e.g. para. 36, Fig. 3: 10 and 50, and claim 8, software/programs stored in memory), the one or more processors configured to execute the instructions (see e.g. claim 8, para. 27). 
	The instructions correspond to the method of claim 1.  Thus, the same rationale for rejection applies.


	Regarding claim 9: see claim 2. 
	These claims are similar. Thus, the same rationale for rejection applies. 

	Regarding claim 10: see claim 3. 
	These claims are similar. Thus, the same rationale for rejection applies.

	Regarding claim 11: see claim 4. 
	These claims are similar. Thus, the same rationale for rejection applies.

	Regarding claim 12: see claim 5. 
	These claims are similar. Thus, the same rationale for rejection applies.

	Regarding claim 13: see claim 6. 
	These claims are similar. Thus, the same rationale for rejection applies.

	Regarding claim 14: see claim 7. 
	These claims are similar. Thus, the same rationale for rejection applies.


	Regarding claim 15: see also claim 1. 
	Ohashi teaches: a non-transitory computer-readable medium (Fig. 3: 50) comprising instructions (e.g. para. 36 and claim 8, program for a computer) that, when executed by one or more processors (Fig. 3: 10) of an extended reality (XR) display device (see e.g. Fig. 1: 100, and Fig. 3: 10 in combination with paras. 42-48), cause the one or more processors to
	The instructions correspond to the method of claim 1.  Thus, the same rationale for rejection applies.


	Regarding claim 16: see claim 2. 
	These claims are similar. Thus, the same rationale for rejection applies. 

	Regarding claim 17: see claim 3. 
	These claims are similar. Thus, the same rationale for rejection applies.

	Regarding claim 18: see claim 4. 
	These claims are similar. Thus, the same rationale for rejection applies.

	Regarding claim 19: see claim 5. 
	These claims are similar. Thus, the same rationale for rejection applies.

	Regarding claim 20: see claim 6. 
	These claims are similar. Thus, the same rationale for rejection applies.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references on the PTO-892 re relevant to image processing and interruptions. 
*   *   *   *   *
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613